Douglas, J.
The case before this court presents a number of issues for our determination. (See Appendix, infra.) We have considered appellant’s propositions of law, independently weighed the aggravating circumstances against mitigating factors and considered whether the penalty imposed in this case is disproportionate to penalties imposed in similar cases. Upon review, and for the reasons that *140follow, we uphold appellant’s conviction and affirm the sentence of death.
I
Appellant’s first proposition of law states that the trial court erred when it admitted the entire investigative report compiled by investigator Teets. Appellant argues that the lengthy report, which consisted of, among other things, statements of witnesses, inmates and corrections officers; psychological reports not helpful to appellant; and a complete list of appellant’s prior criminal record, contained numerous items damaging to appellant that would not have been admissible if offered independently as evidence. Therefore, appellant contends, the court erred to appellant’s detriment by admitting the report as a whole when it contained numerous inadmissible parts.
The court of appeals refused to hold that the trial court erred in admitting the report because appellant’s trial counsel failed to object to its admission, thereby waiving any error. We agree. This court has held that the doctrine of waiver is applicable, even in capital cases. State v. Maurer (1984), 15 Ohio St. 3d 239, 260, 15 OBR 379, 397, 473 N.E. 2d 768, 788; State v. Jester (1987), 32 Ohio St. 3d 147, 150, 512 N.E. 2d 962, 966.
Appellant admits that no objection was made at trial but urges this court to undertake a plain-error analysis, pursuant to Crim. R. 52. This court, however, has held that “* * * [n]otice of plain error under Crim. R. 52(B) is to be taken with the utmost caution, under exceptional circumstances and only to prevent a manifest miscarriage of justice.” State v. Long (1978), 53 Ohio St. 2d 91, 7 O.O. 3d 178, 372 N.E. 2d 804, syllabus. This case does not present a situation requiring this analysis, particularly given the fact that appellant’s trial counsel, after ample time to reflect, consciously refused to object to the report’s admission into evidence. Appellant’s first proposition of law is, therefore, overruled.
In his twenty-first proposition of law, appellant claims that the trial judge abused his discretion by allowing James Patterson to testify. This claim is based on the fact that Patterson had been judicially declared incompetent.
Evid. R. 601 states in pertinent part that:
“Every person is competent to be a witness except:
“(A) Those of unsound mind, and children under ten (10) years of age, who appear incapable of receiving just impressions of the facts and transactions respecting which they are examined, or of relating them truly * * * it
At the point in the proceeding where Patterson was to testify, appellant’s counsel did not have in their possession a copy of the record declaring Patterson incompetent. Therefore, the trial judge questioned Patterson to determine Patterson’s competence as a witness.
Appellant claims the judge erred in not waiting for the records of Patterson’s incompetence to arrive because a declaration of incompetence is prima facie evidence of unsoundness of mind and the burden falls to the party offering the witness to show competence. We disagree. Showing the witness to be of unsound mind does not automatically render him incompetent to testify. This court, in State v. Wildman (1945), 145 Ohio St. 379, 31 O.O. 5, 61 N.E. 2d 790, paragraph three of the syllabus, stated that:
“A person, who is able to correctly state matters which have come within his perception with respect to the issues involved and appreciates and understands the nature and obligation *141of an oath, is a competent witness notwithstanding some unsoundness of mind.”
When the trial judge questioned Patterson in his chambers, Patterson’s unsoundness of mind was, in essence, presumed, with the trial judge attempting to evaluate Patterson’s ability to perceive the events in question and his ability to understand the oath to which he would be sworn.
Appellant further contends that the questioning of Patterson undertaken by the trial judge was inadequate. This argument is based on the assertion that Patterson never demonstrated a true understanding of an oath or an understanding that punishment was the consequence of violating this oath.
The issue raised by appellant is difficult for this court to determine due to the limitations of appellate review. We have not seen or heard the witnesses. We are confined solely to the record itself. Absent a clear-cut abuse of discretion, we are reluctant to second-guess the evaluation of a witness’ competency made by the trial judge, who has spoken to the witness and evaluated his demeanor. “The competency of an insane person to testify as a witness lies in the discretion of the trial judge and a reviewing court will not disturb the ruling thereon where there is no abuse of discretion.” State v. Wildman, supra, at paragraph two of the syllabus.
It is not a novel idea to recognize that the trial judge is best suited to pass on the competency of a witness. In Barnett v. State (1922), 104 Ohio St. 298, 135 N.E. 647, which involved a determination as to whether certain children were competent witnesses, this court stated that “ ‘[t]he trial judge, who saw the children and heard their testimony and passed on their competency, was in a far better position to judge their competency than is this court, which only reads their testimony from the record * * *.’ ” Barnett, supra, at 301, 135 N.E. at 648 (quoting court of appeals’ opinion). Also, as in Barnett, we find nothing in the record to indicate the trial judge abused his discretion in declaring Patterson to be competent to testify.
Though Patterson’s credibility as a witness was rightfully subject to attack on cross-examination, the determination of his competency as a witness lay within the sound discretion of the court. A trial judge, being in the best position to view and hear a witness and being in the best position to determine the witness’ understanding of the events in question and his understanding of the nature of an oath, is to be given wide discretion in determining that witness’ competence to testify. Since no abuse of that discretion was shown, appellant’s twenty-first proposition of law is without merit.
Appellant’s most serious charges, raised in his second, tenth, thirty-third and forty-first propositions of law, are that he received ineffective assistance of counsel throughout pre-trial proceedings, voir dire, guilt phase and sentencing phase of the trial, in violation of appellant’s Sixth and Fourteenth Amendment rights, as well as his rights under Section 10, Article I, Ohio Constitution. After reviewing all of these charges, we do not agree.
“When considering an allegation of ineffective assistance of counsel, a two-step process is usually employed. First, there must be a determination as to whether there has been a substantial violation of any of defense counsel’s essential duties to his client. Next, and analytically separate from the question of whether the defendant’s Sixth Amendment rights were violated, there must be a determination as to whether the defense was prejudiced by *142counsel’s ineffectiveness.” State v. Lytle (1976), 48 Ohio St. 2d 391, 396-397, 2 O.O. 3d 495, 498, 358 N.E. 2d 623, 627, vacated in part on other grounds (1978), 438 U.S. 910. This standard is essentially the same as the one enunciated by the United States Supreme Court in Strickland v. Washington (1984), 466 U.S. 668.
After much discussion, the Strickland court set forth the standards to be used in judging whether counsel has been ineffective and whether a criminal defendant has been prejudiced thereby. As for ineffectiveness, “[wjhen a convicted defendant complains of the ineffectiveness of counsel’s assistance, the defendant must show that counsel’s representation fell below an objective standard of reasonableness.” Strickland, supra, at 687-688. The court recognized that there are “* * * countless ways to provide effective assistance in any given case. * * *” Id. at 689. Therefore, the court stated that “[jjudicial scrutiny of counsel’s performance must be highly deferential. * * *” Id. In addition, “[bjecause of the difficulties inherent in making the evaluation, a court must indulge a strong presumption that counsel’s conduct falls within the wide range of reasonable professional assistance * * Id. Counsel’s performance will not be deemed ineffective unless and until counsel’s performance is proved to have fallen below an objective standard of reasonable representation and, in addition, prejudice arises from counsel’s performance.
Even assuming that counsel’s performance was ineffective, this is not sufficient to warrant reversal of a conviction. “An error by counsel, even if professionally unreasonable, does not warrant setting aside the judgment of a criminal proceeding if the error had no effect on the judgment. Cf. United States v. Morrison, 449 U.S. 361, 364-365 (1981).” Strickland, supra, at 691. To warrant reversal, “[tjhe defendant must show that there is a reasonable probability that, but for counsel’s unprofessional errors, the result of the proceeding would have been different. A reasonable probability is a probability sufficient to undermine confidence in the outcome.” Strickland, supra, at 694. In adopting this standard, it is important to note that the court specifically rejected lesser standards for demonstrating prejudice.1
The Strickland case also gives further guidance to courts in determining whether a criminal defendant has been prejudiced by counsel’s ineffectiveness:
“* * * [A] court hearing an ineffectiveness claim must consider the totality of the evidence before the judge or jury. Some of the factual findings will have been unaffected by the errors, and factual findings that were affected will have been affected in different ways. Some errors will have had a per*143vasive effect on the inferences to be drawn from the evidence, altering the entire evidentiary picture, and some will have had an isolated, trivial effect. Moreover, a verdict or conclusion only weakly supported by the record is more likely to have been affected by errors than one with overwhelming record support. Taking the unaffected findings as a given, and taking due account of the effect of the errors of the remaining findings, a court making the prejudice inquiry must ask if the defendant has met the burden of showing that the decision reached would reasonably likely have been different absent the errors.” Id. at 695-696.
Accordingly, to show that a defendant has been prejudiced by counsel’s deficient performance, the defendant must prove that there exists a reasonable probability that, were it not for counsel’s errors, the result of the trial would have been different.
With these standards of review clearly enunciated, the only remaining task is to apply these standards to the facts of this case. Before doing so, however, we note Strickland’s admonition that it might not always be necessary to engage in an analysis of both counsel’s effectiveness and the prejudicial impact of any of counsel’s errors:
“Although we have discussed the performance component of an ineffectiveness claim prior to the prejudice component, there is no reason for a court deciding an ineffective assistance claim to approach the inquiry in the same order or even to address both components of the inquiry if the defendant makes an insufficient showing on one. In particular, a court need not determine whether counsel’s performance was deficient before examining the prejudice suffered by the defendant as a result of the alleged deficiencies. The object of an ineffectiveness claim is not to grade counsel’s performance. If it is easier to dispose of an ineffectiveness claim on the ground of lack of sufficient prejudice, which we expect will often be so, that course should be followed. Courts should strive to ensure that ineffectiveness claims not become so burdensome to defense counsel that the entire criminal justice system suffers as a result.” Id. at 697.
With this admonition in mind, we review individually the claims of ineffectiveness of appellant’s counsel.
In appellant’s thirty-third proposition of law, it is alleged that appellant’s counsel were ineffective during voir dire. First, appellant contends that he was completely denied effective counsel as to five jurors, who expressed an inability to vote for the death penalty under any circumstances, because appellant’s counsel made no effort to “rehabilitate” these jurors. In essence, appellant argues that counsel should have tried to demonstrate that these jurors could still follow the court’s instructions. By counsel not doing so, appellant alleges that he was denied any effective counsel.
Appellant’s argument is unpersuasive. Counsel were present for voir dire and could see and hear the jurors answer questions. Appellant’s counsel were in a much better position to determine if the jurors could be “rehabilitated” than is this court. This is within the scope of acceptable practice envisioned in Strickland.
In fact, none of the complaints made by appellant about his counsel’s performance during voir dire is persuasive. All the alleged errors — asking “yes” or “no” questions, not questioning certain veniremen, too few questions to some veniremen, failing to ask questions about pre-trial publicity — fall “within the wide range of rea*144sonable professional assistance.” Strickland, supra, at 689. None of these errors meets the test for ineffective assistance of counsel. Accordingly, appellant’s thirty-third proposition of law is without merit.
In appellant’s tenth proposition of law, he claims that his counsel rendered ineffective assistance in the sentencing phase of the trial. Appellant claims that his counsel completely failed to make any mitigation investigation, and that appellant was prejudiced thereby. Toward this end, appellant relies on this court’s decision in State v. Johnson (1986), 24 Ohio St. 3d 87, 24 OBR 282, 494 N.E. 2d 1061. In Johnson, however, the court stated that mitigating factors could have been discovered and the record also indicated that counsel in Johnson undertook absolutely no investigation for the penally phase of the trial. In the case now before us, appellant’s counsel had the forensic report of Dr. Helm and Philip Paulucci, as well as the testimony of Dr. Helm. Counsel clearly attempted to use the report and testimony to bolster the mitigating factor of appellant’s mental defect. This was a legitimate strategy given the circumstances. Appellant also argues that his counsel’s closing argument was too brief, passionless and themeless. It is nearly impossible for a reviewing court to discern the amount of emotion or feeling the argument showed. Appellant has not shown, in view of the totality of the circumstances, that his counsel’s assistance was ineffective. For this reason, appellant’s tenth proposition of law is overruled.
The other two propositions of law that argue ineffective assistance of counsel, the second and forty-first propositions, both deal with the police report of the investigation of Bowling’s death which was compiled by investigator Teets. The second proposition of law also complains of counsel’s lack of investigation and other conduct during the trial. In reviewing these alleged errors, we are convinced that counsel’s actions were either permissible trial tactics or not prejudicial.
Appellant argues that counsel’s failure to make an opening statement and counsel’s closing statement during the guilt phase which purportedly failed to humanize defendant and emphasized the nature of the crime constituted ineffective assistance of counsel. Given, however, the “strong presumption” that counsel’s performance constituted reasonable assistance, counsel’s actions must be viewed as tactical decisions and do not rise to the level of ineffective assistance. In any event, appellant does not show that there is a “reasonable probability” that but for counsel’s actions, the result of the case would have been different. Therefore, the burden of proving prejudice has not been met.
In addition, appellant alleges that his counsel either acted or failed to act on matters concerning the case, thereby rendering ineffective assistance. Appellant alleges that his counsel did not know the answer to a question counsel asked inmate King. Appellant does not, however, indicate how this prejudiced his case. Appellant notes that his counsel introduced no evidence to support appellant’s insanity defense. Appellant fails to note that psychological testing was inconclusive because appellant did not cooperate. It was certainly a legitimate strategic choice on counsel’s part not to point out this lack of cooperation.
Appellant also argues that counsel should have requested jury instructions admonishing the jury to disregard the shackles worn by appellant *145in the courtroom and to avoid news accounts of the crime or the trial. In addition, appellant argues that counsel should have requested an order to compel discovery. Appellant fails, however, to prove that these alleged errors prejudiced his case. Absent such a showing, it is unnecessary to even consider whether counsel’s actions constituted ineffective assistance.
Appellant next alleges that it was ineffective assistance for his counsel not to object to the admission into evidence of the police report compiled by Teets. This extensive report contained, among other things, statements of witnesses and prison personnel, copies of newspaper articles about Bowling’s death and appellant’s arrest, a complete list of appellant’s prior record with references to appellant’s sentence of death for a prior murder and a copy of a psychological evaluation performed on appellant.
It is appellant’s contention that counsel’s not objecting to this report, which appellant contends is replete with otherwise inadmissible information, constituted ineffective assistance. We decline to answer this question because, given the facts and evidence, appellant was not improperly prejudiced by the report’s admission.
For example, the report contained the statement of inmate Michael L. Steele, who refused to testify at trial. Steele’s statement tended to show prior calculation and design on appellant’s part. This is not prejudicial, however, because other evidence of prior calculation and design existed and was admitted. Accordingly, we do not conclude that it is reasonably probable that, but for Steele’s statement, appellant would not have been convicted.
This same analysis holds true for the listing of appellant’s prior criminal record. This might have been prejudicial had appellant not taken the stand and told the jury about his entire criminal record.2 The listing of the criminal record contained in the report only mirrored evidence in the record. Therefore, no showing of prejudice is made.
Also arguably damaging to appellant were references in the report to his prior death sentence. We do not believe that this rises to the necessary level of prejudice. To hold otherwise would be to conclude that it is reasonably probable that after hearing evidence that appellant committed the murder and that he had previously been convicted of a murder and was confined in a penal facility when the latest incident occurred, the jury found appellant guilty and recommended the death sentence solely because the police report indicated that appellant had previously been sentenced to death. We do not find this conclusion justified.
Looking at the police report in its entirety with due regard to the other evidence in the record, we find nothing that convinces us to a reasonable probability that the result of this trial would have been different if the police report had been excluded. The proposition of law pertaining to the police report is overruled.
The last facet of appellant’s ineffective assistance of counsel argument has to do with counsel’s failure to con*146duct pre-trial investigation. We do not agree with appellant’s contention that counsel’s failure gave rise to a presumption of prejudice necessitating a reversal of appellant’s conviction.
It is axiomatic that effective representation of a client carries with it a burden to investigate. “* * * [C]ounsel has a duty to make reasonable investigations or to make a reasonable decision that makes particular investigations unnecessary. In any ineffectiveness case, a particular decision not to investigate must be directly assessed for reasonableness in all the circumstances, applying a heavy measure of deference to counsel’s judgments.” Strickland, supra, at 691. See, also, Powell v. Alabama (1932), 287 U.S. 45.
To appellant, our determination of his counsel’s relative effectiveness on this issue is especially important. Appellant contends that a lack of reasonable investigation gives rise to a presumption of prejudice. Toward this end, appellant cites our decision in Johnson, supra, in which we reversed a conviction and death sentence because, among other reasons, counsel conducted no investigation of his client’s background prior to the mitigation phase of the trial. See, also, United States v. Cronic (1984), 466 U.S. 648.
If we were to read the record of this case as appellant would have us do, the argument of a presumption of prejudice would be valid. The presumption of prejudice, however, arose in Johnson because “* * * [i]n Johnson, the record showed a complete failure to investigate. * * *” State v. Gillard (1989), 40 Ohio St. 3d 226, 235, 533 N.E. 2d 272, 281. We do not, appellant’s protestations to the contrary notwithstanding, believe the record indicates that appellant’s counsel completely failed to undertake a pre-trial investigation.
It is undisputed that appellant’s counsel did not interview any of the witnesses called by the state. However, this could easily have been a considered choice of counsel, given both appellant’s admission of guilt to the corrections officers and his long history of mental instability. In fact, counsel did diligently pursue the question of appellant’s mental stability. Appellant, at the insistence of counsel, was evaluated by Dr. Litvak. Though found competent to stand trial, appellant was also diagnosed as suffering from mental illness. This evidence was used by counsel on appellant’s behalf in pleading not guilty by reason of insanity. While counsel may have been more diligent, we do not find that, in this case, the lack of further diligence affected the outcome in any way.
Without a presumption of prejudice, the prejudice standard of Strickland applies. As with the police report, we do not believe, given the evidence in the record, that counsel’s failure to interview the witnesses before trial gives rise to a reasonable probability that the trial result would have been different had the interviews taken place.
It is argued by appellant that, at the very least, the cumulative effect of the alleged errors proved to be prejudicial to appellant’s case. Again, we disagree.
As we have previously stated, the test for prejudice must be conducted in light of the evidence in the record. The case before us consists of a record replete with evidence that appellant committed the crime, with prior calculation and design, while imprisoned for the murder of another. The alleged errors constituting ineffective assistance of counsel, even when viewed cumulatively, do not, in our view, show “that there is a reasonable probability that, but for counsel’s unprofessional errors, the result of the proceeding would have been differ*147ent.” Strickland, supra, at 694. For all the foregoing reasons, appellant’s second and forty-first propositions of law are not well-taken.
In proposition of law number sixteen, appellant objects to the introduction into evidence of three pictures of the decedent. Appellant contends that the pictures are gruesome and prejudicial. This court has stated, however, that photographs, even if gruesome, are admissible as long as the photographs’ probative value outweighs their prejudicial effect. State v. Maurer, supra, at paragraph seven of the syllabus. Given our holding in State v. Apanovitch (1987), 33 Ohio St. 3d 19, 514 N.E. 2d 394, in which a significantly large number of gruesome photographs were deemed to have a probative value which outweighed their prejudicial effect, and given the state’s duty to prove all aspects of the case, we find that the probative value of the three pictures admitted in this case outweighed their prejudicial impact. Accordingly, appellant’s sixteenth proposition of law is not well-taken.
In a similar vein, appellant, in proposition of law seventeen, complains of the testimony of Officer Larry Smith in which he graphically described the condition of Bowling’s body. We do not agree that the statement was inadmissible because, as Evid. R. 403 requires for exclusion of evidence, the probative value of the statement was not substantially outweighed by the danger of unfair prejudice. Therefore, this proposition of law is not well-taken.
II
In State v. Poindexter (1988), 36 Ohio St. 3d 1, 520 N.E. 2d 568, we held that on issues that have previously been argued and decided by this court, we will give summary disposition in all subsequent cases. We do so with several issues herein.
Appellant’s eighteenth proposition of law takes issue with prosecutorial comments and jury instructions which indicate that the jury’s recommendation of death is not binding on the trial judge. Citing Caldwell v. Mississippi (1985), 472 U.S. 320, appellant argues that such a comment or instruction reduces the jury’s sense of responsibility-
This argument has been considered and rejected by this court in several cases. See State v. Buell (1986), 22 Ohio St. 3d 124, 22 OBR 203, 489 N.E. 2d 795; State v. Rogers (1986), 28 Ohio St. 3d 427, 28 OBR 480, 504 N.E. 2d 52; State v. Steffen (1987), 31 Ohio St. 3d 111, 31 OBR 273, 509 N.E. 2d 383. We are not persuaded to change our position. Therefore, the eighteenth proposition of law is not well-taken.
Appellant’s thirty-fifth proposition of law alleges it was error to admit the entire psychiatric report, prepared at appellant’s request, in the mitigation phase of trial. We held in Buell, supra, at 138, 22 OBR at 215, 489 N.E. 2d at 808, that if a defendant decides to expose himself to a presentence investigation, the jury should have access to all information in the investigatory report. The appellant herein is not allowed to pick and choose which portions of the report should go before the jury. This proposition of law is not well-taken.
The thirty-seventh proposition of law concerns the trial court’s jury instruction with regard to avoiding bias, sympathy or prejudice toward appellant. This court has repeatedly approved just such an instruction. State v. Jenkins (1984), 15 Ohio St. 3d 164, 15 OBR 311, 473 N.E. 2d 264, paragraph three of the syllabus; Steffen, supra, at 125, 31 OBR at 285, 509 N.E. 2d at 396; State v. Byrd (1987), 32 Ohio St. 3d 79, 86, 512 N.E. 2d 611, 619. *148Appellant’s contention is without merit.
In proposition of law thirty-nine appellant contends that Ohio’s sentencing scheme prevents the jury from deciding whether the death sentence is appropriate. This issue had been raised previously and decided adversely to appellant’s position. Buell, supra, at 136, 22 OBR at 213-214, 489 N.E. 2d at 806-807. This proposition of law is not well-taken.
Proposition of law forty alleges that the trial judge’s decision was based on non-statutory aggravating factors, in violation of R.C. 2929.04(A). We do not agree. This court has stated that a trial judge “* * * may rely upon and cite the nature and circumstances of the offense as reasons supporting its finding that the aggravating circumstances were sufficient to outweigh the mitigating factors.” State v. Stumpf (1987), 32 Ohio St. 3d 95, 99-100, 512 N.E. 2d 598, 604. See, also, State v. Jester (1987), 32 Ohio St. 3d 147, 153, 512 N.E. 2d 962, 969. Moreover, assuming that the trial court improperly weighed the aggravating circumstances against the mitigating factors, independent review by the court of appeals and this court cures any error. State v. Holloway (1988), 38 Ohio St. 3d 239, 242, 527 N.E. 2d 831, 835. Appellant’s proposition of law is without merit.
Appellant’s forty-third proposition of law alleges that the proportionality review that this court must conduct in capital cases is fatally flawed. This contention has been previously rejected by this court. Steffen, supra, at 122, 31 OBR at 283, 509 N.E. 2d at 394. We are not persuaded that this position should change. This proposition of law is not well-taken.
Appellant’s forty-fourth proposition of law attacks the constitutionality of this state’s statutory provisions concerning the death penalty- We have repeatedly held Ohio’s death penalty statutes to be constitutionally valid. Jenkins, supra; Steffen, supra, at 125, 31 OBR at 285-286, 509 N.E. 2d at 396; Maurer, supra. Appellant’s contention is without merit.
III
In regard to appellant’s remaining propositions of law, after careful review of the record and case law, we fail to detect any errors that compromise the integrity and reliability of the trial court’s findings. Consequently, all of appellant’s remaining propositions of law are not well-taken.
IV
Having completed our review of appellant’s propositions of law, our next task is to independently weigh aggravating circumstances against mitigating factors.3 Appellant presented two mitigating factors to the court, the diminished capacity provision of R.C. 2929.04(B)(3) and the catchall provision of R.C. 2929.04(B) (7), placing emphasis on the probability that if appellant were to be given a life sentence, he would, because of his advanced age, not live long enough to be eligible for parole and release.
During the penalty phase, appellant presented Dr. David Helm as his sole witness. Dr. Helm testified that appellant suffered from chronic paranoid schizophrenia, which was characterized by auditory hallucinations and delusions. It was admitted, however, that no data existed to support a connection between this mental illness and the attack on Bowling.
Due to appellant’s lack of coopera*149tion, Dr. Helm had no conclusion as to whether appellant was without substantial capacity to appreciate the criminality of his conduct or to conform it to the law. The best Dr. Helm could offer was his own speculation. In view of this testimony, the mitigating circumstance of R.C. 2929.04(B)(3) was not established.
Similarly, consideration should be given under R.C. 2929.04(B)(7) to the probability that appellant will never be released from prison if sentenced to life in prison. The weight of this consideration is minimized substantially, however, by the fact that appellant was in a penal institution when this attack occurred. Returning him to this environment will do nothing to protect the safety of guards, supervisors, and inmates with whom appellant would have daily contact.
In conclusion, the aggravating circumstances of which appellant was found guilty, a prior murder and his status as a prisoner, are clearly shown by the record. These aggravating circumstances outweigh, beyond a reasonable doubt, the mitigating factors presented.
Our final task is to determine whether the sentence is proportionate to those handed down in similar cases. This court has approved the death penalty in a case involving murder by a prisoner in a detention facility. State v. Zuern (1987), 32 Ohio St. 3d 56, 512 N.E. 2d 585.
We do not find the circumstances of the case before us to be materially different. Therefore, the sentence imposed in this case is not disproportionate.
In conclusion, we find appellant’s extensive list of propositions of law to be without merit. Further, we find the aggravating circumstances of the crime outweigh, beyond a reasonable doubt, any mitigating factors, and that the sentence imposed was proportionate and appropriate. Accordingly, the judgment of the court of appeals is affirmed.

Judgment affirmed.

Moyer, C.J., Sweeney, Holmes and Resnick, JJ., concur.
Wright and H. Brown, JJ., dissent.

 “It is not enough for the defendant to show that the errors had some conceivable effect on the outcome of the proceeding. Virtually every act or omission of counsel would meet the test, cf. United States v. Valenzuela-Bernal, 458 U.S. 858, 866-867 (1982), and not every error that conceivably could have influenced the outcome undermines the reliability of the result of the proceeding. Respondent suggests requiring a showing that the errors ‘impaired the presentation of the defense.’ Brief for Respondent 58. That standard, however, provides no workable principle. Since any error, if it is indeed an error, ‘impairs’ the presentation of the defense, the proposed standard is inadequate because it provides no way of deciding what impairments are sufficiently serious to warrant setting aside the outcome of the proceeding.” Strickland, supra, at 693.


 Appellant also contends that putting him on the stand and having him recite his criminal record, which even contained offenses that the prosecutor could not have inquired about, demonstrated ineffective assistance of counsel. We do not agree. Given the previously stated strong presumption that counsel acted properly, counsel may have had a logical strategic reason for following this course.


 Statutory mitigating factors are set forth in R.C. 2929.04(B).